                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

DONIA GOINES,

              Plaintiff,

v.                                                 Case No: 2:17-cv-656-FtM-29CM

LEE MEMORIAL HEALTH
SYSTEM and JEOVANNI
HECHAVARRIA,

              Defendants.


                                         ORDER

       This matter comes before the Court upon review of the Joint Motion to Seal,

Pursuant to Local Rule 1.09, Plaintiff’s Exhibits to be Filed in Support of Plaintiff’s

Response to Defendant’s Motion for Summary Judgment filed on December 10, 2018.

Doc. 118.     Plaintiff seeks to file under seal discovery documents produced by

Defendant Lee Memorial Health System (“Lee Health”).              Id.   Defendants Lee

Health and Jeovanni Hechavarria join in Plaintiff’s request to seal the documents.

Id. at 2-3.

       Pursuant to Local Rule 1.09(a),

       [u]nless filing under seal is authorized by statute, rule, or order, a party
       seeking to file under seal any paper or other matter in any civil case
       shall file and serve a motion, the title of which includes the words
       “Motion to Seal” and which includes (i) an identification and description
       of each proposed for sealing; (ii) the reason that filing each item is
       necessary; (iii) the reason that sealing each item is necessary; (iv) the
       reason that a means other than sealing is unavailable or unsatisfactory
       to preserve the interest advanced by the movant in support of the seal;
       (v) a statement of the proposed duration of the seal; and (vi) a
       memorandum of legal authority supporting the seal. The movant shall
      not file or otherwise tender to the Clerk any item proposed for sealing
      unless the Court has granted the motion required by this section.

M.D. Fla. Rule 1.09(a).

      Plaintiff identifies twenty-three (23) exhibits concerning prior sexual assault

investigations at Lee Health that she wishes to file under seal in support of her

response in opposition to Lee Health’s Motion for Summary Judgment. Doc. 118-1.

Plaintiff posits that although the documents are redacted, the voluminous nature of

the materials suggests some confidential information could have been inadvertently

missed during the redaction process. Doc. 118 at 2. Thus, upon review, the Court

finds Plaintiff has sufficiently identified and described the documents proposed for

sealing and sufficiently explained that filing the documents under seal is necessary.

      ACCORDINGLY, it is

      ORDERED:

      The Joint Motion to Seal, Pursuant to Local Rule 1.09, Plaintiff’s Exhibits to

be Filed in Support of Plaintiff’s Response to Defendant’s Motion for Summary

Judgment (Doc. 118) is GRANTED.          Plaintiff shall have up to and including

December 14, 2018 to file under the seal the documents identified in Doc. 118-1. The

documents shall remain under seal until the entry of final judgment in this case or

until further Order of the Court.




                                        -2-
        DONE and ORDERED in Fort Myers, Florida on this 11th day of December,

2018.




Copies:
Counsel of record
Pro se parties




                                     -3-
